Citation Nr: 1711605	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-49 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C. Chapter 31, Title 38 of the United States Code.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1991 to August 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the Veteran's claim for entitlement to vocational rehabilitation and education (VR&E) services.

The Veteran testified at a videoconference hearing before the Board in February 2011.  A transcript of that hearing is of record.  The Veterans Law Judge (VLJ) who conducted the February 2011 hearing is no longer employed at the Board.  In a January 2017 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  The Veteran elected to proceed without another Board hearing.

In September 2013, the Board remanded the case for additional development.  The case has since been returned to the Board for further appellate review. 

The Board recognizes the Veteran's attempt to file a claim for increased evaluation for his service-connected posttraumatic stress disorder (PTSD) in a statement dated November 2016.  The Veteran is advised that a claim for benefits, including claims for increased ratings, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016); see Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660  (Dep't of Veterans Affairs Sept. 25, 2014).

In addition to the Vocational Rehabilitation paper claims file, there is a file in the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.




FINDINGS OF FACT

1. The Veteran has a combined 80 percent disability rating for his service-connected disabilities, including a 70 percent rating for PTSD, a 10 percent rating for cervical strain, a 10 percent rating for low back strain, and a noncompensable evaluation for left shoulder strain.

2. The Veteran is a graduate of the United States Air Force Academy with a Bachelor of Science in aeronautical engineering. 

3. The Veteran has been employed as a senior engineer from November 2006 to the present. 

4.  In 2010, the Veteran co-founded Flying Leap Vineyards and seeks VA Vocational Rehabilitation services for a self-employment plan to develop a more suitable career commensurate with the functional impairment caused by his service-connected PTSD. 

5. The Veteran has not been shown to have an employment handicap and he has overcome his barriers to employment in an occupation consistent with his abilities, aptitudes, and interests.



CONCLUSION OF LAW

The criteria for entitlement to VRE benefits  pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002); see also Lueras v. Principi, 18 Vet. App. 435  (2004).  

VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Pursuant to 38 C.F.R. § 21.420 (a), VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Here, the Veteran was sent a copy of the decision denying his claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, the Board finds that VA has informed the Veteran in writing of findings affecting his receipt of vocational rehabilitation benefits and services.


Law and Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if he has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

An employment handicap will be found to exist when the individual has a vocational impairment, the individual has not overcome the effects of the impairment of employability through employment in an occupation consistent with his or her abilities, aptitudes, and interests, and his service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51. 

Here, the Veteran's service-connected disabilities consist of  PTSD rated as 70 percent disabling, cervical strain rated as 10 percent disabling, low back strain rated as 10 percent disabling, and left shoulder strain rated noncompensable.  The combined evaluation is 80 percent.  The Veteran therefore meets the threshold requirement for entitlement to a program of vocational rehabilitation.  However, in order to meet the requirements for entitlement to a program of vocational rehabilitation, he must also be determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  As will be discussed, the Board finds that the Veteran does not meet this second requirement because he does not have an employment handicap for VA vocational rehabilitation purposes.

In essence, the goal of the Vocational Rehabilitation program pursuant to Chapter 31 is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 U.S.C.A. § 3105; 38 C.F.R. §  21.70.  Rehabilitation to the point of employability may include the services needed to train him or her to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he or she shall be trained to that level.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.72 (a).

Pursuant to 38 C.F.R. § 21.257 (a), a program of vocational rehabilitation benefits and services may include self-employment for an individual if VA determines that such an objective is a suitable vocational goal.  VA will make this determination based on the results of the individual's initial evaluation conducted in accordance with the provisions of 38 C.F.R. § 21.50.  Individuals with the most severe service-connected disability(ies) who require self-employment means individuals who have been determined by VA to have limitations affecting employability arising from the effects of each individual's service-connected disability(ies) which are so severe as to necessitate selection of self-employment as the only reasonably feasible vocational goal for the individuals.  38 C.F.R. § 21.257 (b).

The Veteran contends that his occupation as an engineer is not a suitable vocation and that he has a difficult time maintaining his employment due to the difficulties caused by his service-connected PTSD.  See Board hearing transcript at 4-7.   

In his October 2010 Counseling Record - Personal Information, VA Form 28-1902 and Rehabilitation Needs Inventory (RNI), VA Form 28-1902w, the Veteran stated that his PTSD renders it difficult for him to maintain a security clearance, creates an unbearable feeling of scrutiny and surveillance, and that his symptoms such as lack of concentration, hypervigilance, sleep impairment, and anger outbursts create obstacles to interpersonal relationships at work.  The RNI reflects that, shortly after discharge from service, in November 2006, the Veteran started working full-time as an engineer for Raytheon Missile Systems.   The Veteran has continued in that occupation throughout the appeal period and is currently a senior engineer.  The Veteran stated that his Vocational Rehabilitation goal was to transition from an "unsustainable career" to self-employment, namely, to start a 40-acre vineyard, develop a viticulture business, and sell wine grapes to Arizona wineries. 

In October 2010, the Veteran underwent an initial vocational evaluation to obtain a social, educational, and employment history, and to identify vocational strengths and limitations in determining entitlement and feasibility for developing a vocational rehabilitation program.  The vocational rehabilitation counselor (VRC) determined that, although the Veteran's service-connected PTSD contributed in substantial part to his vocational impairment, the Veteran did not have a vocational impairment because he overcame the effects of vocational impairment.  The VRC concluded that the Veteran did not have an employment handicap and, furthermore, did not have a serious employment handicap. 

The VRC noted that the Veteran's employer since 2006, Raytheon Missile Systems, was aware of his service-connected disabilities and provided a flexible work schedule to accommodate counseling appointments.  In addition, the Veteran was provided a quiet office space in which to work. Upon review of the documentation provided by the Veteran, including VA treatment reports, Vet Center notes, and a letter from the Veteran's supervisor, the VRC noted that while the Veteran experienced problems at work, his employer provided him with the needed ADA accommodations to help him remain in his position as a senior engineer.  

Moreover, the VRC noted that the Veteran's service-connected PTSD did substantially contribute to impairment in employability, but indicated that the Veteran overcame the effects of that impairment because his employment history was stable and continuous, consistent with the general pattern of his interests, consistent with his assessed aptitudes and abilities, involved reasonably developed job skills, and did not aggravate his disabilities.   Despite symptoms such as insomnia, impairment in concentration, irritability, and anger outbursts, the Veteran was nevertheless accommodated by his employer with the goal of the Veteran maintaining his position as an engineer.  The VRC concluded that the Veteran did not have an employment handicap because the Veteran has been able to obtain and maintain suitable employment that is consistent with his interests, abilities, and disability factors.  Thus the VRC found that the Veteran did not meet the requirements for entitlement to VR&E because he had a job which accommodated his service-connected disabilities and was able to maintain full-time steady employment for many years.

During the Board hearing, the Veteran testified that the central issue of his claim was that his employment as an engineer was unsuitable in light of the functional impairment due to his PTSD.  See Board hearing transcript at 5.  The Veteran stated that he had difficulty maintaining a security clearance at work and believed that he was denied promotions at work because of his PTSD.  Moreover, the Veteran has referenced anger issues, severe interpersonal difficulties, and an inability to work in groups.  In addition, the Veteran has contended that his employment as an engineer is incompatible with his service-connected PTSD in that his work was inducing stress reactions and his job was constantly in jeopardy.  See Veteran's December 2010 statement. 

In response to the Board's remand, the Veteran was afforded an additional vocational assessment by a VRC in February 2014.  The Veteran reported that he continued to work for Raytheon as an engineer and had a very good salary.  The Veteran reiterated his concerns regarding several security clearance investigations over the past several years which exacerbated his PTSD symptoms. 
In addition, he reported difficulties in interacting with others and stated that despite working in a quiet office, he was nevertheless required to meet with people regarding various projects.  The VRC noted that the Veteran was currently operating a business named Flying Leap Vineyards and operated three farms.  The business was noted to employ 16 workers, involve 20 investors, and had produced $36,000 in state income tax revenue.  The Veteran stated that he essentially wanted Chapter 31 benefits to open up a distillery company. 

In this case, the VRC found that the Veteran does not have an employment handicap.  The applicable regulations state that an employment handicap does not exist where the individual has overcome the impairment of employment by having employment in an occupation consistent with his abilities, aptitudes, and interests.  Here, the Veteran was able to obtain and maintain employment in such an occupation as an engineer for over a decade.  Because an employment handicap is a threshold requirement of having a serious employment handicap, the Veteran also does not have a serious employment handicap.  38 C.F.R. § 21.52 (a) (2016).  

The purpose of vocational rehabilitation services is to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  The purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  Although the Veteran seeks Chapter 31 benefits to assist in his pursuit as a self-employed vineyard owner and supplier, the criteria for Chapter 31 benefits under the circumstances is not for application.  Specifically, VA has not found that the Veteran's PTSD is so severe as to necessitate selection of self-employment as the only reasonably feasible vocational goal.  38 C.F.R. § 21.257 (b).   

While the evidence of record reflects that the Veteran's service-connected PTSD has caused difficulties with aspects of his employment as a senior engineer, the record nevertheless shows that he has maintained work in the same position, for the same company, for over a decade.  In addition, accommodations have been provided by his employer so that the Veteran could maintain such employment.  He also continues to maintain a security clearance despite his concerns.  In addition, the record shows that the Veteran voluntarily co-founded a vineyard in 2010 while maintaining his engineering job.  

The Board acknowledges that the Veteran believes his employment as an engineer is an unsuitable vocation and seeks the assistance of VR&E in opening a distillery.  Notably, one of the Veteran's contentions is that due to his service-connected PTSD, he has interpersonal impairment as an engineer; he stated that an intricate part of what he does is working with other groups, customers, and suppliers which he finds difficult despite working in a quiet office.  See Board hearing transcript at 7.  However, the Board points out that the Veteran's co-ownership of a vineyard involves interaction with 20 investors and 16 employees, selling wine grapes to consumers, and a plan to expand his business to open a distillery.  

In sum, the Board finds that the statutory requirements for entitlement to Chapter 31 benefits have not been met because the Veteran does not have an employment handicap and is therefore not in need of rehabilitation.  The Veteran is already employed in an occupation consistent with his abilities, aptitudes, and interests.  In the alternative, even if his current employment did not constitute "suitable employment," the Veteran has not shown that his service-connected PTSD is so severe that he is prevented from obtaining and sustaining employment consistent with his abilities, aptitudes, and interests and that self-employment is the only reasonably feasible vocational goal available to him. 

The Board has considered the benefit of the doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.10; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The Veteran is not entitled to vocational rehabilitation under Chapter 31.



ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


